Citation Nr: 0947207	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-12 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether March 1982 and August 1984 decisions that initially 
assigned and then maintained a 10 percent rating for 
posttraumatic stress disorder (PTSD) involved clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
November 1967 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

As support for his claim, the Veteran and his wife testified 
at a hearing at the RO in September 2009 before the 
undersigned Veterans Law Judge of the Board, also commonly 
referred to as a Travel Board hearing.  


FINDINGS OF FACT

1.  A March 1982 RO decision granted service connection for 
PTSD and assigned an initial 10 percent rating, and a 
subsequent August 1984 RO decision confirmed and continued 
this rating.  

2.  In August 2004 the Veteran collaterally attacked those 
decisions, requesting revision of them on the basis of CUE.

3.  Those March 1982 and August 1984 RO decisions do not 
contain an error of fact or law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Those decisions 
were not fatally flawed or undebatably erroneous.




CONCLUSION OF LAW

The March 1982 and August 1984 RO decisions that assigned and 
maintained the 10 percent rating for PTSD were not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2009), eliminated 
the requirement of having to submit a 
well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to a claim, and expanded VA's 
duty to notify a claimant of the type of information and 
evidence required to support the claim, including insofar as 
apprising the claimant of the evidence he is responsible for 
providing versus the evidence VA will obtain for him.

The VCAA does not apply to CUE claims, however, irrespective 
of whether the Board or the local RO issued the decision in 
question.  See Parker v. Principi, 15 Vet. App. 407 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).

II.  Whether the RO's March 1982 and August 1984 Decisions 
Involve CUE in not Assigning a Rating Higher than 10 Percent 
for PTSD

The relevant procedural history of this case may be briefly 
summarized.

In March 1982 the RO granted the Veteran's claim for service 
connection for PTSD and assigned an initial 10 percent rating 
retroactively effective from June 24, 1981, the date of 
receipt of his claim for this condition.  He subsequently, in 
May 1984, filed a claim for a higher rating for his PTSD, 
which the RO denied in an August 1984 decision.

In another decision issued nearly twenty years later, in 
March 2004, the RO increased the rating for the PTSD from 10 
to 70 percent retroactively effective from June 20, 2003, the 
date of receipt of the Veteran's most recent claim for a 
higher rating for this condition.  In May 2004 the RO again 
increased the rating for the PTSD, this time to the highest 
possible level of 100 percent, with the same retroactive 
effective date of June 30, 2003.

The RO has since, in August 2004, denied the Veteran's claim 
for an earlier effective date for this 100 percent rating, 
including considering whether there was CUE in the prior 
March 1982 and August 1984 RO decisions that assigned and 
maintained the initial 10 percent rating.  This appealed 
ensued.

In an effort to receive compensation at this higher 100 
percent level from an earlier effective date, the Veteran is 
collaterally attacking those prior March 1982 and August 1984 
decisions on the grounds of CUE, to the extent the RO did not 
assign a rating greater than 10 percent for his PTSD in those 
decisions.  He believes the RO did not give due consideration 
to evidence of record at the time suggesting his PTSD was 
totally disabling and, therefore, deserving of this higher 
100 percent rating even then, as of the date service 
connection was established on June 24, 1981.

According to 38 C.F.R. § 3.104(a), a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all field offices 
of VA as to conclusions based on the evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  A final and binding agency decision 
shall not be subject to revision on the same factual basis, 
except by duly constituted appellate authorities or except as 
provided in 38 C.F.R. § 3.105 and § 3.2600.

This section 3.2600 exception pertains to situations when the 
claimant filed a timely notice of disagreement (NOD) 
following the decision in question, to initiate an appeal.  
This did not occur here, however, inasmuch as the Veteran did 
not appeal either the initial March 1982 decision or 
subsequent August 1984 decision.

The section 3.105 exception, the one specifically at issue in 
this appeal, allows for the revision of the decision in 
question on the grounds of CUE.  According to 38 C.F.R. § 
3.105(a), where the evidence establishes such error, 
the prior decision will be reversed or amended.  A rating or 
other adjudicative decision that constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).

The Court has established a three-prong test defining CUE.  
The three prongs are:  (1) either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994).  "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist also cannot constitute CUE.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).



The March 1982 and August 1984 rating decisions, as 
explained, are final and binding determinations because, 
although the Veteran received proper notice of those 
decisions, he did not perfect an appeal in response.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  Therefore, 
CUE must be established to amend or reverse those decisions 
that assigned and affirmed the initial 10 percent rating for 
the PTSD.

Regarding alleged factual error in those decisions, along 
with his May 2004 CUE claim the Veteran submitted a statement 
dated April 6, 2004, from his asserted treating psychologist 
in 1981, R.J., MFT.  R.J. notes that he treated the Veteran 
for PTSD during approximately 1980 to 1981 for psychotherapy, 
and that the Veteran's PTSD symptoms have caused clinically 
significant distress and impairment in social, occupational, 
and most aspects of his life, and that a 100 percent rating 
is appropriate.  Unfortunately, though, this supporting 
statement from R.J. was not of record in the claims file at 
the time of the original March 1982 and August 1984 rating 
decisions.  Keep in mind, the record in this appeal to be 
reviewed for CUE is the record and law that existed at the 
time of the prior March 1982 and August 1984 decisions, not 
additional evidence like this submitted or otherwise obtained 
long after the fact.  A finding of CUE must be based solely 
on the evidence of record at the time of the decision(s) in 
question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  Therefore, R.J.'s statement, submitted nearly 
two decades after the decisions at issue, cannot provide a 
basis for establishing CUE in these prior decisions - even 
if supportive of the notion that the Veteran's PTSD may have 
been more severely disabling than originally rated.

Further, during his recent hearing, the Veteran testified 
that the RO failed to appropriately consider evidence that 
was in the claims file at the time of the March 1982 and 
August 1984 rating decisions in question.  So he believes 
there was sufficient evidence of record, even when the RO 
issued those prior decisions, to assign a higher rating for 
his PTSD.  His representative contended the RO erred in not 
considering the report of the December 1981 VA compensation 
examination as evidence that a higher rating was warranted.

But to the contrary, the Board finds that those prior rating 
decisions did not fail to consider this and the other 
evidence in the file at the time regarding the severity of 
the Veteran's PTSD.  Specifically, in the March 1982 rating 
decision that initially granted service connection for PTSD, 
the RO expressly discussed the findings and results of that 
December 1981 VA compensation examination and the report of 
an August 1981 private psychiatric evaluation by Dr. B.H.  So 
the RO explicitly considered this evidence, yet still found 
that the Veteran's PTSD symptoms warranted at most a 10 
percent disability rating.

Similarly, the record does not show the RO failed to consider 
the relevant medical and other evidence of record during the 
subsequent August 1984 deliberations.  Rather, that 
subsequent rating decision explicitly reviewed the Veteran's 
intervening VA treatment records from April 1982 to May 1984.  
And despite consideration of this additional medical 
evidence, the RO again found his PTSD symptoms warranted at 
most a 10 percent disability rating.  

The Veteran is essentially objecting to those prior rating 
decisions because the RO found that the weight of the 
evidence demonstrated that his symptoms more nearly 
approximated a 10 percent disability rating rather than a 
higher rating, particularly a 100 percent rating.  But this 
assertion is simply a disagreement with the weighing of the 
evidence and the factual determinations the RO reached, and 
the law provides that a mere disagreement as to how the facts 
were weighed or evaluated by the RO cannot constitute CUE.  
38 C.F.R. § 20.1403(d).  A claim of CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 
9 Vet. App. 412 (1996).  Thus, as the Veteran's contention 
that the evidence of record at the time of the rating 
decisions in question demonstrated entitlement to a higher 
100 percent disability rating is, in essence, 
a mere disagreement with the RO's evaluation of the facts 
before it, this contention does not give rise to a finding of 
CUE.



Concerning a potential error of law, the Veteran has not 
identified any other existing laws or regulations that were 
misapplied by the RO in those prior rating decisions that 
would establish CUE.  Indeed, a failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  

The Veteran has stated that the provisions of 38 C.F.R. §§ 
4.3 (reasonable doubt) and 4.7 (higher of two evaluations), 
and former regulation 38 C.F.R. § 4.132 (schedule of ratings 
for mental disorders) were either not considered or 
incorrectly applied.  He alleged during his recent hearing, 
through his representative, that considering 38 C.F.R. 
§ 4.132 could have resulted in the assignment of a higher 
100 percent rating because his PTSD is as severe now as it 
was then.

With regards to 38 C.F.R. § 4.3, concerning reasonable doubt 
in assigning disability ratings, the Veteran, in asserting an 
incorrect application of this regulation, is again merely 
asserting a disagreement as to how the RO weighed the facts 
of the case.  This is so because a finding that the 
preponderance of the evidence was against his claim, rather 
than a finding of an approximate balance in the evidence for 
and against his claim, by its very nature involves weighing 
the probative value of the evidence, and disagreement with 
the probative value or weight assigned to evidence by 
adjudicators cannot amount to CUE.

The Veteran does not clarify how the RO misapplied 38 C.F.R. 
§§ 4.7 and 4.132 to the existing evidence in those prior 
rating decisions.  Without more, he and his representative 
fail to specify how the alleged misapplication of those 
regulations resulted in a manifestly different outcome in 
this matter.  Id.  Concerning this, the Board notes that in 
alleging CUE in a final rating decision, the Veteran bears 
the burden of articulating with some degree of specificity 
what the error was and how, but for that error, the claim 
would have been granted rather than denied.  Fugo, 6 Vet. 
App. at 43.  He has not done this in his pleadings.



So, in conclusion, the Board finds that the March 1982 and 
August 1984 rating decisions did not incorrectly apply the 
applicable statutory and regulatory provisions existing at 
the time of those decisions, such that the outcome of the 
claim would have been manifestly different but for the error.  
Hence, the criteria have not been met for reversing or 
revising those decisions on the basis of CUE.


ORDER

The claim of CUE in the March 1982 and August 1984 rating 
decisions is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


